NEWSFROM Petroleum Development Corporation FOR IMMEDIATE RELEASE:May 24, 2007 CONTACT:Thomas E. Riley - (304) 842-3597http://www.petd.com Petroleum Development Corporation Announces Operating and Financial Results for Fourth Quarter and Full Year 2006 Bridgeport, West Virginia Petroleum Development Corporation (NASDAQ/GSM PETD) today announced it has filed its 2006 Annual Report on Form 10-K with the Securities and Exchange Commission on May 23, 2007. Net income for the fourth quarter of 2006 was $7.9 million ($0.54 per diluted share) compared to $12.9 million ($0.79 per diluted share) for the same period in 2005. Net income for the year ended December 31, 2006, was a record $237.7 million ($15.11 per diluted share) compared to $41.5 million ($2.52 per diluted share) for the year ended December 31, 2005. Three Months Ended Year Ended December 31, December 31, (unaudited) (in thousands) 2006 2005 2006 2005 Revenues $68,173 $117,237 $ 286,503 $325,198 Net income $7,963 $12,927 $237,772 $41,452 Basic earnings per common share $0.54 $0.80 $15.18 $2.53 Diluted earnings per common share $0.54 $0.79 $15.11 $2.52 Weighted average common shares outstanding 14,732 16,236 15,660 16,362 Weighted average common and commonequivalent sharesoutstanding 14,825 16,301 15,741 16,427 Steven R. Williams, Chairman and Chief Executive Officer, said, "2006 was an outstanding year, operationally and financially. Our strong cash flow, increasing production and reserve development bode well for our continued growth in 2007 and beyond." The Company recorded strong revenues and cash flows for 2006.Although average commodity prices declined during 2006 compared to 2005, a record 24% production increase more than compensated for the price decline, as oil and gas sales increased $12.6 million over 2005.The recent trend in declining profit margins on the Company's oil and gas well drilling operations segment reversed during the latter part of the year, as the Company switched from footage-based drilling contracts, which led to the declining margins, to cost-plus contracts where the Company does not bear the risk of cost changes on the wells it drills for the partnerships.However, this change in type of contract, which allowed the Company to recognize a contracted rate of profit from oil and gas well drilling operations, resulted in an equal $74.6 million decline in revenues and related costs. The principal business event of the year was the sale to an unaffiliated party of undeveloped property in the Grand Valley Field in the third quarter for a gain of $328 million, with approximately $26 million in additional gains on the transaction deferred to future periods, to be recognized if wells are drilled on certain properties.The proceeds of the sale, the qualification of the sale for like-kind exchange tax status and the property purchased during 2006 and 2007 have substantially strengthened the Company's financial position and positioned it for continuing growth in the coming periods. Continued on Page 2 Page 2 Drilling Activity In 2006, the Company drilled a total of 222 development wells of which 216 wells were designated successful. The Company also drilled nine exploratory wells in 2006, eight (including one pending determination as of December 31, 2006) were determined to be productive and one was determined to be dry. The Company plans to conduct additional exploratory drilling activities in 2007. The following table shows the Company’s drilling activity over the last five years. Development Wells Drilled Total Productive Dry Drilled Net Drilled Net Drilled Net 2002 70 13.7 70 13.7 - - 2003 110 28.5 110 28.5 - - 2004 157 43.0 153 42.4 4 0.6 2005 234 103.4 232 102.0 2 1.4 2006 222 134.4 216 129.8 6 4.6 Total 793 323.0 781 316.4 12 6.6 Exploratory Wells Drilled Total Productive Dry Drilled Net Drilled Net Drilled Net 2002 - 2003 1 1.0 - - 1 1.0 2004 1 1.0 - - 1 1.0 2005 8 7.3 3 2.3 5 5.0 2006 9 3.3 8 2.8 1 0.5 Total 19 12.6 11 5.1 8 7.5 Oil and Gas Production The Company's oil and gas production by area of operations along with average sales price (excluding derivative gains and losses) is presented below: Year Ended December 31, 2006 Year Ended December 31, 2005 Natural Natural Gas Natural Natural Gas Oil Gas Equivalents Oil Gas Equivalents (Bbl) (Mcf) (Mcfe)* (Bbl) (Mcf) (Mcfe)* Appalachian Region 1,837 1,451,729 1,462,751 3,973 1,631,552 1,655,390 Michigan Region 4,439 1,399,852 1,426,486 4,732 1,555,958 1,584,350 Rocky Mountain Region 625,119 10,309,203 14,059,917 430,266 7,843,250 10,424,846 Total 631,395 13,160,784 16,949,154 438,971 11,030,760 13,664,586 Average Sales Price $59.33 $5.91 $6.80 $50.56 $7.29 $7.51 *Six Bbl equals one Mcfe Continued on Page 3 Page 3 Current Hedging of Commodity Transactions The Company's current positions in effect on its share of production by area are shown in the table below.The table does not include positions related to the activities of Riley Natural Gas or derivative contracts entered into by the Company on behalf of the affiliate partnerships as the managing general partner. The current positions in effect on the Company's share of production are shown in the following table: Floors Ceilings Monthly Quantity Monthly Gas-MMbtu Contract Quantity Contract Oil-Bbls Price MMbtu Price Month Set Months Covered Colorado Interstate Gas (CIG) Based Hedges (Piceance Basin) Feb-06 May 2007 – Oct 2007 44,000 $5.50 - $- Sep-06 May 2007 – Oct 2007 194,500 4.50 - - Dec-06 Nov 2007 – Mar 2008 100,000 5.25 - - Jan-07 Nov 2007 – Mar 2008 100,000 5.25 100,000 9.80 May-07 Apr 2008 – Oct 2008 197,250 5.50 197,250 10.35 NYMEX Based Hedges - (Appalachian and Michigan Basins) Feb-06 May 2007 – Oct 2007 85,000 7.00 - - Feb-06 May 2007 – Oct 2007 85,000 7.50 34,000 10.83 Sep-06 May 2007 – Oct 2007 85,000 6.25 - - Jan-07 May 2007 – Oct 2007 85,000 5.25 - - Dec-06 Nov 2007 – Mar 2008 144,500 7.00 - - Jan-07 Nov 2007 – Mar 2008 144,500 7.00 153,000 13.70 Jan-07 Apr 2008 – Oct 2008 144,500 6.50 153,000 10.80 Panhandle Based Hedges (NECO) Feb-06 May 2007 – Oct 2007 60,000 6.00 - - Feb-06 May 2007 – Oct 2007 60,000 6.50 60,000 9.80 Jan-07 May 2007 – Oct 2007 90,000 4.50 - - Dec-06 Nov 2007 – Mar 2008 70,000 5.75 - - Jan-07 Nov 2007 – Mar 2008 90,000 6.00 90,000 11.25 Jan-07 Apr 2008 – Oct 2008 90,000 5.50 90,000 9.85 DJ Basin Jan-07 May 2007 – Oct 2007 161,000 4.00 - - Jan-07 Nov 2007 – Mar 2008 90,000 5.25 90,000 9.80 May-07 Apr 2008 – Oct 2008 216,000 5.50 216,000 10.35 DJ Basin EXCO Property Acquisition Jan-07 May 2007 – Oct 2007 60,000 4.00 - - Jan-07 Nov 2007 – Mar 2008 30,000 5.25 30,000 9.80 May-07 Apr 2008 – Oct 2008 90,000 5.50 90,000 10.35 Oil – NYMEX Based (Wattenberg/ND) Sep-06 May 2007 – Oct 2007 12,350 50.00 - - Continued on Page 4 Page 4 PETROLEUM DEVELOPMENT CORPORATION AND SUBSIDIARIES Consolidated Statements of Income Three Months and Year Ended December 31, 2006 and 2005 (in thousands, except per share) Three Months Ended Twelve Months Ended December 31, December 31, 2006 2005 2006 2005 Revenues: Oil and gas well drilling operations $6,235 $14,219 $17,917 $99,963 Gas sales from marketing activities 29,880 62,695 131,325 121,104 Oil and gas sales 28,288 33,939 115,189 102,559 Well operations and pipeline income 3,392 2,474 10,704 8,760 Oil and gas price risk management gains (losses), net 145 3,355 9,147 (9,368) Other 233 556 2,221 2,180 Total revenues 68,173 117,237 286,503 325,198 Costs and expenses: Cost of oil and gas well drilling operations 1,289 15,064 12,617 88,185 Cost of gas marketing activities 29,911 61,296 130,150 119,644 Oil and gas production and well operations cost 6,658 5,333 29,021 20,400 Exploration costs 2,845 6,115 8,131 11,115 General and administrative expense 4,869 2,431 19,047 6,960 Depreciation, depletion, and amortization 11,243 6,294 33,735 21,116 Total costs and expenses 56,815 96,533 232,701 267,420 Gain on sale of leaseholds - - 328,000 7,669 Income from operations 11,358 20,704 381,802 65,447 Interest income 3,834 276 8,050 898 Interest expense (1,289) (129) (2,443) (217) Income before income taxes 13,903 20,851 387,409 66,128 Income taxes 5,940 7,924 149,637 24,676 Net income $7,963 $12,927 $237,772 $41,452 Basic earnings per common share $0.54 $ 0.80 $15.18 $2.53 Diluted earnings per common share $0.54 $0.79 $15.11 $2.52 Non-GAAP Financial Measure (unaudited) The United States Securities and Exchange Commission has disclosure requirements for public companies concerning references to Non-GAAP financial measures. (GAAP refers to U.S. generally accepted accounting principles.) Non-GAAP financial measures may be provided if the company explains the relevance of the information. The company must also reconcile the Non-GAAP financial measure to related GAAP information. "Adjusted Cash Flow" is a Non-GAAP financial measure provided by the Company in this earnings release. Adjusted Cash Flow is net income before deferred income taxes, depreciation, depletion, and amortization and unrealized (gains) or losses on derivative transactions. Company management believes Adjusted Cash Flow is relevant because it is a measure of cash available to fund the Company's capital expenditures and to service its debt. Management also believes Adjusted Cash Flow is a useful measure for estimating the value of the Company’s operations. Continued on Page 5 Page 5 Year Ended December 31, (in thousands) 2006 2005 Net income $237,772 $41,452 Deferred income tax expense 86,431 3,351 Depreciation, depletion and amortization 33,735 21,116 Unrealized (gain) loss on derivative transactions (7,620) 3,226 Adjusted cash flow $350,318 $69,145 NASDAQ Listing Qualifications Panel As previously announced, the Company participated in a hearing before the NASDAQ Listing Qualifications Panel on May 10, 2007, at which it presented its plan for completion of its financial statements and filing its Form 10-K for the fiscal year ended December 31, 2006, and the Form 10-Q for the quarter ended March 31, 2007. At the hearing, the Company requested that the NASDAQ Listing Qualifications Panel allow the Company additional time to file its financial statements and the Annual Report on Form 10-K for the period ended December 31, 2006, and through June 29, 2007, to file its Quarterly Report on Form 10-Q for the period ended March 31, 2007. The Company filed its 2006 Annual Report on Form 10-K on May 23, 2007. The Company is awaiting the Panel’s decision as a result of the hearing; however, there can be no assurance that the Panel will grant the Company’s request for continued listing. 10-K and Quarterly Conference Call The Company filed its Annual Report on Form 10-K on May 23, 2007. You can access the report at the Company’s website (www.petd.com), or contact the Company for a paper copy. The Company invites you to join Tom Riley, President, and Rick McCullough, Chief Financial Officer and Treasurer, for a conference call on Tuesday, May 29, 2007, for a discussion of the results. What:Petroleum Development Fourth Quarter Earnings Conference Call When:May 29, 2007, at 11:00 a.m. Eastern Daylight Time Where:www.petd.com How:Log on to the web address above or call(877) 407-8033 Contact:Tom Riley, Petroleum Development Corporation, (800) 624-3821 E-mail: petd@petd.com About Petroleum Development Corporation Petroleum Development Corporation (www.petd.com) is an independent energy company engaged in the development, production and marketing of natural gas and oil. The Company operations are focused in the Rocky Mountains with additional operations in the Appalachian Basin and Michigan. During the third quarter of 2004, the Company was added to the S&P SmallCap 600 Index. Additionally, PDC was added to the Russell 3000 Index of companies in 2003. Certain matters discussed within this press release are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Although PDC believes the expectations reflected in such forward-looking statements are based on reasonable assumptions, it can give no assurance that its expectations will be attained. Factors that could cause actual results to differ materially from expectations include financial performance, oil and gas prices, drilling program results, drilling results, regulatory changes, changes in federal or state tax policy, changes in local or national economic conditions and other risks detailed from time to time in the Company's reports filed with the SEC, including quarterly reports on Form 10-Q, reports on Form 8-K and annual reports on Form 10-K. ### 120 Genesis Blvd. • P. O. Box 26 • Bridgeport, West Virginia •
